51 F.2d 636 (1930)
REALTY ACCEPTANCE CORPORATION
v.
MONTGOMERY.
No. 4216.
Circuit Court of Appeals, Third Circuit.
January 15, 1930.
*637 *638 *639 *640 *641 Charles F. Curley, of Wilmington, Del., and R. Randolph Hicks and Lauder W. Hodges, both of New York City, for appellant.
Robert H. Richards and Aaron Finger, both of Wilmington, Del. (Carl Ehlermann, Jr., and Thomas J. Crawford, both of New York City, of counsel), for appellee.
Before WOOLLEY and DAVIS, Circuit Judges, and JOHNSON, District Judge.
PER CURIAM.
Affirmed on the findings made by Judge Morris and on his reasoning in entering the verdict.